HaNdt, J.,
delivered the opinion of the court.
This bill was filed by the appellant in the District Chancery Court at Carrollton, to recover certain slaves claimed as his property and in the possession of the appellee, L. C. Barnett. Some of the slaves are claimed to belong to the complainant as a distributee of certain deceased relatives in the State of South Carolina; others are claimed by virtue of a conveyance made to him by his father in the year 1833, in consideration of a large indebtedness to him by his father, who was his guardian for a great number of years in South Carolina, and was indebted to him on that account, and others are claimed under a conveyance made to him by a third person.
It appears by the pleadings and proof that the complainant and one Bradford purchased a tract of land in Yallabusha county, in this State, in .the year 1836, and that in the year 1839 Bradford sold his interest to the complainant, at which time the complainant had ten working hands, besides some small slaves, on the place on which he and Bradford were carrying on the business of planting. In the latter year, the complainant and his father, William Cop-page, who resided in Tennessee, settled the slaves of the complainant on the plantation, the complainant owning the land and the slaves above mentioned, and his father putting on the place, as the bill alleges, only two or three slaves, but being allowed by the complainant, as a gratuity, to have an equal interest with him in the profits. In the year 1844 they entered into an arrangement with *643one Ford, by which he was to advance them the sum of four thousand dollars; in consideration of which possession of the plantation and.slaves was to be delivered to and,held by him for the term of ten years, to expire on the 25th December, 1854. Ford was to have the sole management of the property during that period, and the proceeds were to be divided between him and the complainant and his father, an amount to be reserved by Ford out of the share of the complainant and his father, annually, sufficient for the support of Margaret Coppage, the daughter of William Coppage, and at the expiration of the time the complainant and his father were to refund the $4000 to Ford, but without interest. This arrangement continued until Ford’s death, which took place in 1847; but before that time the complainant and his father, being dissatisfied with the arrangement with Ford, became desirous of selling the land, in order to discharge Ford’s claim upon the property for money advanced, and to pay off other claims against the complainant for which the property was bound, and for that purpose the complainant executed a deed in fee for the land to his father in February, 1847.
In February, 1848, the contract of Ford was transferred to the appellee, Barnett, by the consent of the complainant and his father, and Barnett carried on the plantation under it until April, 1849, when William Coppage conveyed the land to him for the sum of four thousand dollars, being the sum due him on account of the contract of Ford, and at the same time executed to him a bill of sale for the slaves claimed by the bill to be the property of the complainant. The consideration for the conveyance of both land and slaves, appears to be the four thousand dollars due Barnett, as above stated, and the sum of $3182 paid by him as a judgment against the complainant, for which the property was bound — which two items are admitted by the bill to be correct — $1636 paid by him on account of claims against the property, and $3800 for certain slaves claimed to belong to Barnett and his wife under a deed of trust, and which had been sold and the proceeds applied to the use of William Coppage and the complainant. These two last items were allowed, in part payment for the property, by William Cop-page when he made the conveyances; but their correctness is denied in the bill, and the entire act of the sale of the slaves by William Coppage is alleged to be without authority, and that Barnett had notice thereof.
*644The bill seeks a recovery of the slaves and the mules, stock, farming implements, &c., conveyed to Barnett by William Cop-page.
The answer denies the complainant’s title to the slaves, under distribution in South Carolina, and avers that the conveyance by which he claims title to certain of the slaves from his father, was made to defraud the creditors of William Coppage, and that it was afterwards cancelled, in consequence of which the complainant has no title under it; and alleges that at the solicitation of William Coppage, whose daughter Margaret he had married in 1847, and for the purpose of relieving him and the complainant from a large indebtedness in Mississippi, he consented to purchase the contract of Ford, and to discharge the debts against the property; that he proceeded to pay sundry debts of William Coppage and the complainant, shown by an account filed with the answer, the items therein stated as due from William Coppage being, as is alleged, due from him and the complainant, and being on their joint account, and that these payments were all made in consideration of the assurance of William Coppage, who was the active manager of the business and of all the affairs of the complainant, that he should be reimbursed by the property for all that he might pay, and that this was assented to by the complainant; that before paying the judgment for $3182, he obtained the bill of sale for the slaves from William Coppage, mentioned in the bill, in order to reimburse him for the money advanced for the parties, and delivered to William Coppage all the notes and vouchers paid off by him, both against him and the complainant. He claims title to the slaves Ailsey, Dave, Seymour, Bob, Laura, and Sarah, under a trust deed made by William Coppage, in 1829, for the benefit of Barnett’s wife; and alleges that the sum of $3800 charged against William Coppage in the payment in part of the purchase-money for the slaves conveyed to Barnett in the bill of sale, was for some of the slaves embraced in that deed of trust, which William Coppage had sold for the benefit of himself and the complainant; that William Coppage acted as the owner of all the property, and was believed to be the owner, and the purchase was made under solemn assurances of William Coppage that his title was good; and as to the slaves Eliza, Stephen, "Visa, Joe, and Malinda, he admits that they were *645purchased by the complainant from a third person, but alleges that William Coppage exhibited to him a bill of sale from the complainant for them, at the time Barnett made the purchase. He further states, that immediately after the sale, he went to Tennessee, and sought opportunities frequently to explain the transaction to the complainant, but that he was so habitally intoxicated that he was unfit for business; but that he believes that the complainant was informed of it soon after it occurred, and made no objection to it until January or February,' 1850, at which time the property had very much advanced in price.
The record contains a great mass of evidence, which could not be stated without much prolixity. But so much of it as is material to the points in controversy will be adverted to in considering the questions presented for our determination.
The first question which we will consider is, whether the appellant is entitled to recover the slaves conveyed to him by William Coppage by bill of sale dated 20th June, 1833.
It is insisted, in behalf of the appellees, that this conveyance was fraudulent and void as to the creditors of William Coppage and Barnett, a subsequent purchaser from him, and that it cannot stand against the title acquired by Barnett. In support of this position it is said that the fraudulent intent on the part of William Coppage to hinder and delay his creditors is clearly shown, and that the appellant was cognizant of and participated in the fraud.
So far as William Coppage is concerned, the evidence fully establishes that his motive in making the conveyance was to place the property beyond the reach of certain liabilities which he expected to come against him; and in order to do so, that he conveyed the slaves to the appellant, in payment ,of a large debt alleged to be due by him as his guardian. The evidence also tends strongly to prove that the appellant was aware of the fraudulent purpose of his father. And if the conveyance had been impeached by the creditors of the father, there is but little doubt that it would have been condemned. But Barnett claims as a subsequent purchaser, and he admits in his answer that he had notice of the claim of the appellant, though he states that he considered it as fraudulent and inoperative. In order to claim protection as a subsequent purchaser, he must have become such without notice of the claim of the appel*646lant; and although his purchase for value and without notice would prevail against the prior conveyance to the appellant if it was merely colorable and without valuable consideration, yet if Barnett purchased with notice of the appellant’s claim, and the appellant paid a valuable consideration, though with knowledge of his father’s fraudulent intent as to his creditors, Barnett is not entitled to have the conveyance to the appellant declared void; for he is not, under such circumstances, a purchaser without notice; and therefore the valuable consideration paid by the appellant would protect his title against the claim of Barnett.
But it is insisted, that the conveyance was not upon valuable consideration, and that the alleged indebtedness by William Coppage to the appellant on guardianship account is feigned, and could not have been the consideration for the conveyance.
It is positively proved by the deposition of Temple, a witness for the appellant, that he made a statement of the guardianship account, having before him all the papers and vouchers connected with it, embracing a period of about twenty-six or twenty-seven years, and that William Coppage was found to be indebted in a sum largely exceeding the fair value of the slaves; that he then drew the bill of sale, the consideration stated, in which was the value of the slaves, and that William Coppage was still indebted about $4000 or $4500, for which he executed his note to the appellant.
This testimony is attempted to be impeached by the appellees as false, and a statement found in the record, showing the amount due by William Coppage as guardian in 1826, about the time the appellant became of age, is relied on to prove that the sum stated by Temple to be due is grossly exaggerated and false. But this statement appears to be a loose memorandum, found among the papers in the court below, not appearing to have been filed or admitted as proof in the cause, having no authentication, and without proof that it was taken from the records of the court in South Carolina in which the guardianship account should have been rendered, and being altogether unsatisfactory and insufficient as proof. It can therefore receive no consideration as showing the state of the guardianship account.
But the facts appearing in the record go strongly to corroborate the statement of Temple, that William Coppage was largely indebted *647to bis son. It appears by the exhibits to the bill that he had been his guardian since 1811, during all which time his accounts, returned to the proper court in South Carolina, show that he received a considerable amount of money belonging to his son. It appears that in 1825 he represented to the court that he had in his hands, of the appellant’s property, fourteen slaves, some of which were working hands, and a tract of land, and that the clear profits of his estate were about $300 per annum; that he sold two of the slaves of his ward in South Carolina and purchased a tract o,f land in Tennessee with his means, and had the use and control of the appellant’s property until the settlement took place. These facts render it highly probable that he was largely indebted to the appellant, and they tend to support the statement of Temple. Under such circumstances, the positive statement of Temple cannot be treated as false, by reason of some discrepancies in his two depositions in relation to other points; and upon the whole evidence, the indebtedness of William Coppage must be considered as sufficiently established.
We therefore think that the bill of sale, being upon a valuable consideration, must prevail against the claim of Barnett, who purchased with notice, and that the title of William Coppage was conveyed thereby, to such of the slaves therein mentioned as he then had the right to convey.
This brings us to the second question for consideration, which is, whether the appellant acquired a title to such of the slaves mentioned in the bill of sale as are embraced in the deed of gift executed by William Coppage, in the year 1829, for the use and benefit of his daughter Margaret, since the wife of Barnett.
It is insisted, in behalf of the appellant, that this deed is inoperative against the title acquired by the bill of sale, because possession was not delivered under it, and because it being merely voluntary, it could not stand against the claim of the appellant, who was a creditor of William Coppage at the time the deed of trust was made.
This deed of gift was made in the year 1829, and was recorded in the State of Kentucky, and a part of the slaves embraced in it, including the slave Laura, were placed in the possession of Mrs. Barnett, then a small child, by William Coppage, and declared by *648him to be her property. When the child returned to live with her father, the slaves also came into his possession. It does not appear that he, had possession of the slaves as his property; and as his daughter was under his custody, his possession of the slaves at the time is not inconsistent with her title to them. It further appears that these slaves were considered by the family as the property of Mrs. Barnett, and that, when the contract in relation to the plantation and slaves in Mississippi was made by William Coppage and the appellant with Ford, it -was stipulated in the contract that Mrs. Barnett, then Margaret Coppage, should have a sufficient amount, out of the interest of the appellant and William Coppage in the business, for her support annually; and it is proved by Mrs. Ford that this provision for her benefit was made in consideration of her title to some of the slaves, which was acquiesced in at the time by the appellant, who was present and signed the contract.
While, therefore, the gift would not be effectual against the right of the appellant as'a creditor of William Coppage, yet it was competent for the appellant to waive his right; and after having recognized the claim of Mrs. Barnett for such a length of time, he cannot be permitted to deny the validity of her title. Consequently, the appellant is not entitled to recover the slaves Ailsey, Dave, Seymour, Bob, Laura, and Sarah, slaves, and the descendants of slaves, named in the deed of gift, and embraced in the bill of sale to the appellant.
The next question to be examined is, whether the appellant is entitled to recover the slaves conveyed by William Coppage to Barnett on the 16th April, 1849, by bill of sale of that date.
In order to determine this question, it is necessary to consider several points involved in it.
The first of these is,'whether the slaves conveyed were the property of the appellant at the date of the bill of sale to Barnett.
It appears, by the proofs and depositions, that the slave Ned came to him by distribution from the estate of his grandfather, Visa (or Levice), Levi, and Jinny were acquired by him from the estate of his uncle, John Borden, and Martha, Washington, Calvin, Edmund, Ritta, Harriet, and Jacob, are the children of Jinny, born since she became the property of the appellant; Lucy came to him from his mother’s estate, and Ailsey (Junior), Mary Ann, Excy, *649Aaron, and John, were the children of Lucy, subsequently born; Charles was purchased by the appellant. The slaves Eliza and her children were conveyed, in the year 1888, to the appellant, by bill of sale from one Ann Barnett.
But it appears, by the testimony of William Coppage, that Eliza and her children were purchased by the proceeds of cotton grown on the plantation in Tennessee, and raised by the slaves of the appellant and William Coppage. It does not appear for what reason the bill of sale was made to the appellant, nor that the slaves were held or considered as joint or partnership property. It is simply shown that some part of the money paid for them came from the means of William Coppage; but whether by loan to the appellant, or on account of indebtedness of William Coppage to the appellant, or by an understanding that he had an interest in the slaves, there is nothing in the record to show. From the facts appearing, it could not with any propriety be said that the appellant did more than use the means belonging to William Coppage to pay in part for the slaves which he purchased for himself; and in such a case the appellant would simply be his debtor for the money so used, but William Coppage would have no interest in or title to the slaves purchased, and was not competent to convey any such interest or title to Barnett, in virtue of his money used by the appellant in making the purchase. Hence it must- be concluded, for aught that appears in the record, that the appellant was the owner of these slaves.
It is said that these slaves, Eliza and her children, were conveyed by the appellant to his father, and that William Coppage exhibited the bill of sale when he conveyed to Barnett. The only evidence of such a hill of sale is the deposition of Mrs. Ford, who states that William Coppage showed a bill of sale for these slaves and the land, and offered to sell them to her husband. She does not state that she read the bill of sale, or knew its contents. Her opinion in relation to it is not sustained by WiUiam Coppage, and the existence of such a conveyance is improbable under the circumstances of the case. And, upon the whole, we do not think that the conveyance is sufficiently established.
But it is insisted that, although the slaves mentioned in the bill of sale were originally the property of the appellant, yet it is shown *650that they subsequently became the property of his father. In support of this position various circumstances are relied on, the declarations of the appellant and of his father, their conduct towards the property, and their understanding in relation to it.
The declarations showing that the property in Mississippi belonged to William Coppage, consist of affidavits and other claims made by him in judicial proceedings, while the appellant was absent and in the State of Tennessee, and of loose statements made by him at sundry times that he was to have the property in Mississippi, and the appellant was to have that in Tennessee.
As to the mere declarations and claims of property made by' William Coppage, they are manifestly incompetent to affect the title of the appellant under the circumstances in which they were made. And it is probable, from the circumstances, that they were recklessly made, to subserve the temporary purpose of preventing the property of the appellant from being subjected to executions against him in this State. It is said that, after the contract with Ford, the appellant left this State, and went to Tennessee, and did not return until after the property was conveyed by his father to Barnett ; that during this period William Coppage came down from Tennessee on several occasions, attended to the business of the plantation, paid taxes, settled with Ford for the interest of the appellant and himself under the lease, &e., and that the appellant stated that he intended to live in Tennessee, and build a house and marry. These circumstances can have but little weight against the rights of the appellant, when it is considered that he had left the plantation and gone to Tennessee, because he was altogether unfit to manage the property, being addicted to habitual intoxication, and otherwise not suited for business; that for many years previous, his father had attended to all his business in Tennessee, and exercised full control over the property both in Tennessee and in this State, and generally transacted the business connected with it; and especially that it clearly appears that he had title to the land and the greater part of the slaves upon it, which are not shown to have been conveyed to his father.
Much stress, however, seems to be placed upon the testimony of Mrs. Ford, who states that when the contract was made with Ford for leasing the plantation, it was understood that the appellant was *651to have the property in Tennessee, and that William Coppage was to have that in tbis State. But this is clearly not sufficient to divest the appellant of his title to the property. If it had really been intended by the parties that the property in this State and in Tennessee should pass according to this alleged understanding, it is in the last degree improbable that they would have wholly failed to make conveyances to each other. There is no evidence whatever of any conveyance, by William Coppage to the appellant, of the property in Tennessee, nor any evidence showing satisfactorily that it belongs exclusively to the appellant. On the contrary, the evidence tends to show that he has continued in the possession and use of the property there since the alleged agreement, and has acted in regard to it as he had done prior to the agreement. And, in addition to this, the evidence tends to show that a considerable part of the property in Tennessee belonged to the appellant, or had been purchased with his means. Nor is there any conveyance shown of the property in this State, under the alleged agreement. But when it was found necessary, by the exigencies of the property, to make an arrangement to discharge the debts for which it was involved, a conveyance of the land was made by the appellant to his father, to be used in relieving the property of debt, not to vest the title absolutely in William Coppage. The purpose for which this deed was made tends strongly to show that the land was not understood to be the property of William Coppage, and this is strengthened by the fact that no conveyance was ever made of the slaves, which, at the time of the alleged agreement, were not in the possession of William Coppage, but continued in the possession of Ford, under his contract, until the arrangement was made with Barnett. And the fact, that under the contract with Ford, the appellant, with his father, was entitled to one half of the proceeds of the plantation during the term of the lease, which was to expire in December, 1854, appears conclusively to show that the interest of the appellant in the property was not understood to have been transferred to his father after the contract was made with Ford; for had that been the case, his name would not have been inserted in the contract as a beneficiary of the contract, nor would it have been necessary after-wards to obtain his consent to the transfer of that lease to Barnett.
*652There is, therefore, nothing shown that would justify the conclusion that the appellant had transferred the slaves to his father.
Again: it is said that the sale was made by the authority of the appellant or with his consent.
No direct or express authority is proved, and the circumstances do not show that any was given, or that a sale of the slaves was contemplated. The answer states that when Barnett went to Tennessee to get money to pay off the execution of the Union Bank of Tennessee, which bound the property, he told the appellant that he would not pay the debt unless he was fully secured and reimbursed, and that he replied that it was right that he should be secured; whereupon he came to Mississippi, and before paying the execution, purchased the plantation and slaves from William Coppage. He subsequently states, that immediately afterwards, he went to Tennessee, and sought frequently to explain the whole transaction to the appellant, but was unable to do so by reason of the appellant being constantly intoxicated and unfit for business.
Taking these statements as true, it is clear that an absolute sale of the slaves was not contemplated. These statements are in keeping with the circumstances of the transaction, which show that it was intended to relieve the property of the incumbrances upon it. It appears to have been believed by the Coppages that this could be done by a sale of the land. But as this could not be done, William Coppage took upon himself to sell the slaves, because, as appears by the answer above stated, Barnett would not satisfy the execution against the property, without first having a conveyance for the slaves. If this was in accordance with the consent given by the appellant to Barnett on his visit to Tennessee, before the matter was completed, as stated in the answer, there was no necessity that Barnett should put himself to so much trouble to explain the transaction to him; and the acknowledgment that he thought it necessary to explain it to him, shows that he did not consider it as made according to the consent expressed by him.
There being no evidence that the sale of the slaves was authorized or ratified by the appellant, his title remains unaffected by it.
But if he can he considered as having consented to it, according to the statements of the answer, the conveyance to him must be held as a mere security, and to reimburse him in sums of money to *653be paid on account of the claims against the appellant’s property. Such clearly appears to be the nature of the transaction from the answer, for although it is stated that the. property was taken as a reimbursement for advances and disbursements, yet it is previously stated that his object was to obtain security for money advanced, and to that the appellant consented; and that the slaves were conveyed to him before he paid the money. It is therefore manifest that he could not have taken the slaves as a reimbursement for the money tpaid on the execution, for he had not paid the money when he received the bill of sale, and he must be considered as holding the slaves as a mere security for moneys paid by him, with the right of the aj^pellant to refund the money paid, and thereupon to recover the slaves.
The questions, therefore, arise, for what sums of money is the appellant liable, and are the slaves chargeable ?
The bill admits the validity of the sale of the land, and as that was done by proper authority, it would be binding at all events upon the appellant. Nor can he complain of the inadequacy of price, as it was agreed upon by William Coppage, whom he had empowered to make the sale. It admits the payment of the execution of the Union Bank as a proper charge, but denies the correctness of the other sums alleged to have been paid by Barnett as part of the consideration for the purchase.
The claims on which these sums were paid are stated in the account filed as “-sundry claims on account current, $1486 01,” and “sundry claims assumed by me, $150 00.” There is no evidence in the record that the claims thus charged were debts of the appellant, or that the property was in any way bound for them; and without such proof they are manifestly not matters to be taken into the account for money advanced for the appellant or on account of the property.
The other charge is for $3800, the value of certain slaves embraced in the deed of trust of William Coppage to Mrs. Barnett, and which are charged as against William Coppage as “deficient.”
There is no evidence to show that the appellant was in any way chai’geable with the value of these slaves. William Coppage states in his deposition that the proceeds of the sale of three slaves embraced in the deed of trust went to pay the debts of himself and *654the appellant. But the debts are not shown, and no explanation is given of the time or circumstances of the sale. The deposition shows that three slaves were sold, but the account is for these slaves and nine children. If the slaves were sold by William Coppage, the appellant is certainly not chargeable with their value, unless he received the proceeds of the sale, and of that there is no sufficient evidence in the record.
It is stated by a witness, Clark, that in January or February, 1849, the appellant said that Barnett was paying their debts and was to be reimbursed out of the property; that a good many of the ■debts were his father’s, but that his property would have to go to pay them. This cannot be considered as a consent that Barnett should take his slaves in payment of his father’s debts, for which he was in no way responsible. But there were debts contracted on account of the property, though in the name of William Coppage, and he might well have said that his property would have to go to pay these debts. He could not have intended to say that his property was bound for his father’s individual debts, nor does the language show a consent that it should be so applied.
For aught that appears in the record, these charges were made against the appellant, and should not be allowed, in the account to be taken, without further and sufficient proof that they are claims for which he is liable, or that authority was given to William Cop-page to allow them as claims against the property.
From these views of the case, it follows that the appellant is entitled to the slaves conveyed to him by his father in 1883, except such of them as are embraced in the deed of gift to Mrs. Barnett made in 1829; that the bill of sale made by William Coppage to Barnett is but a security for the moneys paid by him on account of the slaves, or for claims against the appellant for which he was liable or which he had agreed to pay for William Coppage; and an account must be taken stating the amount of such charges against the appellant, with interest from the date of their payment; and the value of the slaves embraced in the bill of sale of the 16th April, 1849, and their increase, and the value of their hire, and also the value of the stock and other personal property on the plantation received by Barnett, if any, and appropriated to his use.
And the decree is reversed, and the cause remanded to the Chan-*655eery Court of Yallabusha county, to be proceeded with according to the principles above stated.
Fisheb,, J., having been counsel in the court below,-took no part in this decision.